DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of “Amendment” (with no amendment to the claims) filed on October 28, 2021.  

Information Disclosure Statement
Citation No. 4 in the information disclosure statement filed 10/28/21 (“Office Action in Chinese Application No. 201880053246.1”) has not been considered by examiner.  A legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. (US Patent No.: 6359355) in view of Baumgartner et al. (US Patent No.: 7605508) and Schulz (US Patent No.: 7777379).
For claim 1, Hartsfield et al. disclose the claimed invention comprising: a stator (reference numeral 110) having a first end (see figure 13), a second end (see figure 13) opposite the first end, and a chamber (reference numeral 160) therein (see figure 13); a rotor (reference numeral 140) at least partially positioned in the chamber and rotatable 
Schulz discloses an endcap gap (see figures 2, 3, also figure below) being formed between the endcap (reference numeral 10) and a first portion of the rotor (reference numeral 2, figure 2), wherein the first portion of the rotor (reference numeral 2) extends radially from the axle (reference numeral 5) at the endcap gap (see figures 2, 3, also see figure below).  Baumgartner et al. disclose two compliant members (reference numerals 11, 15, see figure 1), i.e. a first compliant member and a second compliant member, with one compliant member positioned on one axial side of the rotor (reference numeral 4) and another compliant member being positioned on the other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap gap as disclosed by Schulz and also the compliant members on both sides of the rotor and both compliant members being deformable along the longitudinal axis as disclosed by Baumgartner et al. for the compliant member and rotor of Hartsfield et al. so that a second compliant member is positioned relative to the axle between a third portion of the rotor and the endbell with the second compliant member being deformable along the longitudinal axis for predictably providing desirable configuration for facilitating the proper functioning of the device.  

    PNG
    media_image1.png
    512
    1511
    media_image1.png
    Greyscale

For claim 2, Hartsfield et al. disclose the compliant member (reference numeral 156) being a resilient member (see figure 13, and also column 9, lines 41-43), i.e. at 
For claim 3, Hartsfield et al. disclose at least one of the first compliant member or the second compliant member including a spring (see column 9, lines 41-43).  
For claim 4, Hartsfield et al. disclose at least one of the first compliant member or the second compliant member (reference numeral 156) positioned partially around the axle (reference numeral 150, see figure 13).  
For claim 8, Hartsfield et al. disclose a housing (reference numeral 10) around the stator and a cup (reference numerals 32, 162) in the endbell (see figure 13), the cup (reference numerals 32, 162) projecting in a longitudinal direction and the cup having a cup depth in the longitudinal direction greater than 2% of a longitudinal length of the stator (reference numeral 110, see figure 13).  
For claim 9, Hartsfield et al. disclose the compliant member (reference numeral 156) which can be considered to be coupled to the rotor and selectively decoupled from the rotor (reference numeral 140, see figure 13) when the one of the endbell or the endcap is installed on the axle (see figure 13).  
For claim 21, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member being elastically deformable along the longitudinal axis.  Baumgartner et al. already disclose the compliant members (reference numerals 11, 15, see figure 1), i.e. first compliant member and second compliant member, being elastically deformable along the longitudinal axis (see figures 1-3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the compliant members be 
For claim 12, Hartsfield et al. disclose the claimed invention comprising: a stator (reference numeral 110) having a first end (see figure 13), a second end (see figure 13) opposite the first end, and a chamber (reference numeral 160) therein (see figure 13); a rotor (reference numeral 140) at least partially positioned in the chamber and rotatable relative to the stator about a longitudinal axis (see figure 13); an axle (reference numerals 148, 150) having a first end (see figure 13), a second end opposite the first end (figure 13), and supporting the rotor (see figure 13); an endcap (reference numeral 90) located at a first end of the stator and adjacent to the first end of the axle (see figure 13); an endbell (reference numeral 32, 162) located at the second end of the stator and adjacent to the second end of the axle (see figure 13); a first compliant member (reference numeral 156) positioned at least partially around the axle between a portion of the rotor (reference numeral 140) and the endcap (see figure 13), the first compliant member being deformable along the longitudinal axis (see figure 13).  Hartsfield et al. however do not specifically disclose an endcap gap being formed between the endcap and a shoulder of the rotor, and a second compliant member positioned at least partially around the axle between a portion of the rotor and the endbell, the second compliant member being deformable along the longitudinal axis.  
Schulz discloses an endcap gap (see figures 2, 3, also figure above for claim 1) being formed between the endcap (reference numeral 10) and a shoulder of the rotor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap as disclosed by Schulz and also the compliant members on both sides of the rotor and both compliant members being deformable along the longitudinal axis as disclosed by Baumgartner et al. for the compliant member and rotor of Hartsfield et al. so that a second compliant member is positioned at least partially around the axle between a portion of the rotor and the endbell with the second compliant member being deformable along the longitudinal axis for Hartsfield et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 15, Hartsfield et al. disclose the first compliant member (reference numeral 156) having an expanded state and a compressed state (as the endcap 90 is attached to the stator 110, see figure 13), the endcap (reference numeral 90) configured to move in a longitudinal direction toward the stator (reference numeral 110) and .  

Claims 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claims 1 and 12 above, and further in view of Jaisle (US Patent Application Pub. No.: US 2004/0037716 A1).
For claim 5, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for at least one of the first compliant member or the second compliant member having a spring constant of between 250 kilonewtons per meter (kN/m) and 750 kN/m.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular constant as disclosed by Jaisle for at least one of the first compliant member or the second compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member having a first spring constant between 250 kN/m and 750 kN/m, and the second compliant member having a second spring constant between 250 kN/m and 750 kN/m.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date 
For claim 14, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member having a first spring constant and the second compliant member having a second spring constant, wherein the first spring constant and second spring constant are the same.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular constant as disclosed by Jaisle so that the first and second compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz would have the same spring constant for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claim 1 above, and further in view of Yamanaka (US Patent Application Pub. No.: US 2008/0286068 A1) and Jaisle (US Patent Application Pub. No.: US 2004/0037716 A1).
For claim 7, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the endbell being elastically deformable and having a spring constant of between 250 kN/m and 750 kN/m.  Making an end component elastically deformable is known in the art as exhibited by Yamanaka (reference .  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claims 12 and 15 above, and further in view of Baumann (US Patent Application Pub. No.: US 2011/0149459 A1).
For claim 16, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member further having a stacked state, the stacked state having a first stacked length that is less than a first compressed length.  Having a compliant member with a stacked state is a known skill as exhibited by Baumann (reference numeral 313, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stacked state as disclosed by Baumann for the first compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 18, Hartsfield et al. in view of Baumgartner et al., Schulz, and Baumann disclose the claimed invention except for the second compliant member further having a stacked state, the stacked state having a second stacked length that is less than a second compressed length.  Having a compliant member with a stacked state is a known skill as exhibited by Baumann (reference numeral 313, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stacked state as disclosed by .  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. (US Patent No.: 6359355) in view of Baumgartner et al. (US Patent No.: 7605508), Schulz (US Patent No.: 7777379), and Wishart (US Patent Application Pub. No.: US 2010/0003871 A1).
For claim 19, Hartsfield et al. disclose the claimed invention comprising: a stator (reference numeral 110) having a first end (see figure 13), a second end (see figure 13) opposite the first end, and a chamber (reference numeral 160) therein (see figure 13); a rotor (reference numeral 140) at least partially positioned in the chamber and rotatable relative to the stator about a longitudinal axis (see figure 13); an axle (reference numerals 148, 150) having a first end (see figure 13), a second end opposite the first end (figure 13), and supporting the rotor (see figure 13); an endbell (reference numeral 32, 162) located at a first end of the stator and adjacent to the first end of the axle (see figure 13); an endcap (reference numeral 90) located at the second end of the stator and adjacent to the second end of the axle (see figure 13); a first resilient member (reference numeral 156) positioned at least partially around the axle between a portion of the rotor (reference numeral 140) and the endcap (see figure 13), the first resilient member (reference numeral 156) being deformable along the longitudinal axis (see figure 13).  Hartsfield et al. however do not specifically disclose the stator having at least one permanent magnet positioned in the chamber; an armature positioned on the 
Schulz discloses an endcap gap (see figures 2, 3, also figure above for claim 1) being formed between the endcap (reference numeral 10) and the armature (reference numeral 2, figures 2, 3, also see figure above for claim 1).  Baumgartner et al. disclose two resilient members (reference numerals 11, 15, see figure 1), i.e. a first resilient member and a second resilient member, with one resilient member positioned on one axial side of the rotor (reference numeral 4) and another resilient member being positioned on the other axial side of the rotor (reference numeral 4) with both members being deformable along the longitudinal axis (see figures 1-3), and when these resilient members of Baumgartner et al. are applied to the rotor and the first resilient member of Hartsfield et al. this would disclose a second resilient member positioned at least partially around the axle between a portion of the rotor and the endbell, the second resilient member being deformable along the longitudinal axis.  Wishart discloses a stator (reference numeral 120) having at least one permanent magnet (reference numeral 130) positioned in the chamber (see figure 3), and an armature (reference numeral 150) positioned on the axle and configured to rotate with the axle (see figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap gap as disclosed by Schulz, the resilient members on both sides of the rotor and both resilient members being 
For claim 20, Hartsfield et al. disclose at least one of the first resilient member (reference numeral 156) and the second resilient member being a wave spring (see figures 11, 13).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a tab, the tab connecting the first compliant member to the stator.

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. In response to a prima facie case of obviousness not being established for claim 1 as such a combination would change Hartsfield’s principle of operation, applying the feature of the endcap gap as taught by Schulz to the endcap of Hartsfield et al. would not eliminate the function of the compliant member, as the invention of Hartsfield et al. would still have the preload spring 156 taking up tolerances that build up during manufacturing once the endcap gap feature of Schulz is applied, therefore the principle of operation would not be changed in Hartsfield et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834